DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on January 14, 2021, amendments to the claims have been acknowledged. Claim 12 is cancelled by applicant and is no longer part of prosecution at this time. New claims 14-17 are added. 
Claims 9 and 10 will be available for rejoinder upon allowance of the claim 1. 
Cynthia I noticed on the non-final action I stated that upon consideration, the restriction of claim 9 is withdrawn and claim 9 was examined and rejected.  So does that mean that claim 9 was already rejoined? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al., (WO 2015199063, provided on IDS 03/14/2019, using English equivalent US 20170214087 for citations).
Regarding claims 1, 2 and 14, Yoshida discloses a negative electrode active material including a metal oxide, i.e. silicon oxide [0075-0077]. Yoshida further discloses an electrolyte solution comprising halogenated cyclic acid anhydride [0024], at least one of hydrogen atoms in acid anhydride compound is replaced with halogen atoms such as fluorine [0045]. Yoshida further discloses from the viewpoint of improving the oxidation resistance, it is further preferred that all hydrogen atoms are substituted with halogen atoms [0045]. (CLAIM 2)  Yoshida further discloses as the negative electrode binder, it is also preferred to use an aqueous dispersion-based polymer. The examples of the aqueous dispersion-based polymers include polyacrylates [0081]. In the case of using an aqueous dispersion-based polymer as a negative electrode binder, it is preferable to use an aqueous thickener. Examples of the aqueous thickeners include sodium polyacrylate [0082]. Examiner notes the negative electrode binder includes both polyacrylate [0081] and an aqueous thickener sodium polyacrylate [0082].  Examiner notes that sodium polyacrylate is used as a binder material.  Examiner further notes the binder including polyacrylate and sodium polyacrylate reads on the claimed binder that contains a polymer comprising a monomer unit derived from an alkali metal salt of (meth) acrylic acid and the alkali is selected from the group consisting of Na.  (CLAIMS 1 and 14)
Regarding claim 3, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida further discloses the fluorinated acid is a compound in which all carbon-carbon bonds are single bonds (it is more preferable that carbon skeleton (carbon-carbon bonding) in R11 is constituted all by single bonds [0042]). (CLAIM 3)
Regarding claim 4, Yoshida discloses all of the limitation as set forth above in claim 1. Yoshida further discloses the fluorinated acid anhydride has a ring structure (the halogenated acid anhydride is a halogenated acid anhydride having a cyclic structure [0030]. (CLAIM 4)
Regarding claim 9, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida further discloses a vehicle equipped with the lithium ion secondary battery (the secondary battery  as described herein can suitably used as a motor driving power source used for vehicle applications such as an automobile [0144] (CLAIM 9)
Regarding claim 17, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida further discloses the amount of negative electrode binder is preferably 1 to 25 parts by mass based on 100 parts by mass of the negative electrode material [0083].  The amount of negative electrode binder from 1 to 25 parts by mass, is overlapping with the claimed range of 9-19 mass%.  It would have been obvious to one of ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. 
Yoshida further discloses the negative electrode active material layer may comprise a conductive assisting agent such as carbonaceous fine particles such graphite, carbon back, acetylene black [0088].  (CLAIM 17)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., (WO 2015199063, provided on IDS 03/14/2019, using English equivalent US 20170214087 for citations).
Regarding claim 5, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida does not explicitly disclose the concentration of the fluorinated acid anhydride in the  (CLAIM 5)
Claims 8 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., (WO 2015199063, provided on IDS 03/14/2019, using English equivalent US 20170214087 for citations), as applied to claim 1 above, and further in view of Masarapu et al., (US 20130295439).
Regarding claims 8 and 15, Yoshida discloses all of the limitations as set forth above in claim 1.  Yoshida does not disclose an amount of the silicon oxide is 70 mass% or more of a total amount of a negative electrode active material. Yoshida does not disclose an amount of silicon oxide is 10-80 mass% of a total amount of negative electrode active material.  However, Masarapu teaches a lithium ion battery that contains a high capacity negative electrode formed of a silicon based active material ([abstract] and [0035]). Masarapu further teaches electrolytes with fluorinated additives have shown to further improve the battery performance for batteries with silicon based negative electrode active material [0053]/ L1-3. Masarapu discloses the negative 
It would have been obvious to one having ordinary skill in the art to have the silicon oxide in Yoshida to be within the claimed range of 70 mass% or more and/or 70-80 mass% of the total negative electrode material as taught by Masarapu. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 (CLAIMS 8 and 15)
Claims 11  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshida et al., (WO 2015199063, provided on IDS 03/14/2019, using English equivalent US 20170214087 for citations ), as applied to claim 1 above, and further in view of Hirose et al., (US 20180175377).
Regarding claim 11, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida does not disclose the silicon oxide is a carbon-coated silicon oxide. Hirose teaches a negative electrode active material for a non-aqueous electrolyte secondary battery, including: negative electrode active material particles that contain a silicon compound SiOx wherein the silicon compound is at least partially coated with a carbon coating [0027]-[0028]. Hirose further teaches the in addition the solvent for the electrolyte preferably contains acid anhydride, for this enables improvement in chemically stability of the electrolyte ([0134]/ 1-3). Hirose further 
It would have been obvious to one having ordinary skill in the art to add a carbon-coating to the silicon oxide of Yoshida in order to achieve excellent electric conductivity. (CLAIM 11)
Regarding claim 13, Yoshida discloses all of the limitations as set forth above in claim 11.  Yoshida further discloses as the negative electrode binder, it is also preferred to use an aqueous dispersion-based polymer. The examples of the aqueous dispersion-based polymers include polyacrylates [0081]. In the case of using an aqueous dispersion-based polymer as a negative electrode binder, it is preferable to use an aqueous thickener. Examples of the aqueous thickeners include sodium polyacrylate [0082]. The negative electrode binder includes both polyacrylate [0081] and an aqueous thickener sodium polyacrylate [0082].  Examiner notes that sodium polyacrylate is used as the binder.  Examiner further notes the binder including polyacrylate and sodium polyacrylate reads on the claimed polymer comprises a monomer unit derived from sodium (meth) acrylate.  (CLAIM 13)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., (WO 2015199063, provided on IDS 03/14/2019, using English equivalent US 20170214087 for citations),  as applied to claim 1 above, and further in view of Suguro et al., (US 20140120415, provided on IDS 03/14/2019).
Regarding claim 16, Yoshida discloses all of the limitations as set forth above in claim 1. Yoshida does not disclose the amount of the silicon oxide is 10-70 mass% of a total amount of a negative electrode active material. Suguro discloses a lithium secondary battery that includes a positive electrode active material layer, and a negative electrode active material layer and an electrolytic solution that contains a cyclic acid anhydride [0014]. Suguro further discloses for the 
 In an effort to optimize the role of the silicon oxide in the negative electrode active material layer it would have been obvious to one having ordinary skill in the art to arrive at the claimed 10-70 weight percent of silicon oxide in the negative active material in order to aid in the charge and discharge of the battery and aid in having a high energy density.  (CLAIM 16)
Response to Arguments
Applicant’s arguments filed on January 15, 2021 have been considered and are persuasive due to the amendments to the claims. Therefore, the 102 rejection has been withdrawn. A new 103 rejection over Yoshisa is included herein.
Applicant asserts that Yoshida does not discloses the binder is a polymer comprising a monomer unit derived from an alkali metal salt of meth (acrylic acid). 
Applicant’s assertion is not persuasive. Yoshida discloses as the negative electrode binder, it is also preferred to use an aqueous dispersion-based polymer. The examples of the aqueous dispersion-based polymers include polyacrylates [0081]. In the case of using an aqueous dispersion-based polymer as a negative electrode binder, it is preferable to use an aqueous thickener. Examples of the aqueous thickeners include sodium polyacrylate [0082]. 
 Examiner notes that the negative electrode binder includes both polyacrylate [0081] and an aqueous thickener sodium polyacrylate [0082].  Examiner notes that sodium polyacrylate is used as a binder material.  
Further, applicant assert that Yoshida does not disclose sodium polyacrylate as a binder compound which can function as a binder even when used alone. Applicant’s assertion is not persuasive. Claim 1 of the present invention does not recite that binder is used alone, claim 1 recites that the binder comprises a monomer unit derived from an alkali metal salt of meth (acrylic acid).  This means other components could be in the binder,  Yoshida certainly discloses a binder that comprises a monomer unit derived from an alkali metal salt of meth (acrylic acid), the negative electrode binder includes both polyacrylate [0081] and an aqueous thickener sodium polyacrylate [0082]. 
Therefore, Yoshida is still being relied upon in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722